DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “the configuration is developed and disposed with a first flow duct… and a second flow duct”.  On its face, it is not clear what scope is engendered by the use of the phrase “developed and disposed with”.  The examiner is interpreting this limitation as synonymous with –comprising--.
Further regarding claim 11, regarding the control mass flow, the claim recites both “said gas flow comprising the gaseous refrigerant” (emphasis added) and “the control mass flow is a gaseous refrigerant” (emphasis added).  These two limitations differ in scope, as the first is open-ended and the second may not be.  Those of skill are left to guess whether the control mass flow is or is not limited to gaseous refrigerant alone.  The examiner will interpret the claim according to the broader limitation of “comprising the gaseous refrigerant”.
Further regarding claim 11, there is insufficient antecedent basis for “the lower region” and “the refrigerant circulation”. 
Finally regarding claim 11, the examiner is interpreting “gaseous refrigerant” and “gas refrigerant” as synonymous.
Regarding claims 16 and 22-25, each claim recites “a first expansion element”.  It is unclear whether this is the same as the first expansion element of claim 11 or distinct therefrom.  The examiner will interpret the first expansion elements as synonymous.
Regarding claim 19, the claim recites “a high pressure chamber”, “a first flow duct”, “a second flow duct”, and “a first expansion element”.  As the claim includes the limitations of claim 11 and these elements were previously recited therein, it is unclear whether they refer to the same elements or new instances of such.  The examiner will interpret claim 19 as referring back to the structure of claim 11.
Regarding claim 20, the claim recites “a suction pressure chamber” which was also previously recited in claim 11 and which is indefinite for the same reasons as the limitations of claim 19 and which will be interpreted as synonymous with the chamber of claim 11.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) XXX is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0348682 to Obrist et al. (Obrist hereinafter).
Regarding claim 11, Obrist teaches a compressor (13, 14) with a housing (30) with a suction chamber (33) and a high pressure chamber (15) and a configuration (13, 29, 20) which separates refrigerant from oil (paragraph 46) in a first flow duct, or separator (29).  Obrist further teaches that a control mass flow is separated from the main mass flow in the first duct by a second duct (20a) with an expansion element (exit from 20c opposite control valve) downstream thereof, and wherein the remainder of the main mass flow flows into the refrigeration circuit (at 13), while oil is separated into a lower region of the discharge space (15) and flows into a conduit (50).  
Regarding claim 12, Obrist teaches that the second flow duct is in a calm-flow region (i.e. away from outlet 49).
Regarding claim 13, Obrist teaches that each duct are mutually isolated (see Fig. 1) and extend at least minimally in an longitudinal direction of the configuration.
Regarding claims 14 and 21, Obrist teaches a cylindrical configuration (29).
Regarding claim 15, Obrist teaches that the second flow duct (20a) is deflected by an angle of approximately 90 degrees (See Fig. 1).
Regarding claims 16 and 22-25, Obrist teaches a high pressure duct (between 20a and 20c) and the first expansion element (exit from 20c opposite control valve) relieving the high pressure of the discharge chamber (paragraph 44) and charging a region of the housing (bounded by ring 47) with the intermediate, relieved pressure.
Regarding claim 17 and 26-30, Obrist further teaches a passage port (20b) to the suction chamber (33) that relieves the intermediate pressure to suction (low) pressure (paragraph 44).
Regarding claim 19, Obrist teaches a method for separation of a control mass flow including discharging a fluid lubricant mixture at high pressure (paragraph 32), diverting a main mass flow through the first flow duct (29) and a control mass flow through a second duct (20a).  The examiner notes that the second flow duct is at an upper end of separation chamber (29) such that flow therethrough will consist essentially of gaseous refrigerant.
Regarding claim 20, Obrist teaches a high pressure duct (between 20a and 20c) and the first expansion element (exit from 20c opposite control valve) relieving the high pressure of the discharge chamber (paragraph 44) and charging a region of the housing (bounded by ring 47) with the intermediate, relieved pressure.  Obrist further teaches a second expansion element (suction side exit of 20b) which relieves the intermediate pressure to suction pressure in the suction pressure chamber (33).
Allowable Subject Matter
Claims 17 and 26-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of a gaseous control mass flow of a compressor which is relieved to an intermediate pressure into a chamber opposite a mobile scroll base plate (e.g. analogous to 28 in Obrist rather than 47) is not shown in the prior art of record in combination with the remaining limitations of those claims.
Response to Arguments
Applicant’s arguments, see page 8, filed 2 November 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Obrist, as set forth above.
The examiner notes the following: the claimed invention does not require simultaneity of the pressure relief through the first and second expansion elements, nor does it require such relief to be continuous during operation of the compression mechanism.  These points may enable a patentable distinction to be drawn between the claimed invention and Obrist.  The examiner remains open to interviews to enable discussion on any relevant matter, particularly including the above and any concerns of definiteness under 35 U.S.C. 112(b). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        13 February 2021